DETAILED ACTION

Brief Summary
This is a Notice of Allowance addressing reissue U.S. Application 15/611,194 (hereafter “the ‘194 Reissue Application”), which is a reissue of U.S. Patent No. 9,047,029 (hereafter “the ‘029 Patent”).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The ‘029 Patent originally issued on June 2, 2015 with patented claims 1-10, with the inventor of Suzuki et al.  Here, the ‘029 Patent was filed as U.S. Application 14/448,026 (hereafter “the original ‘026 Application”), being filed on July 31, 2014.  Additionally, the original ‘026 Application claims priority to Japanese Patent Application 2013-159537, filed July 31, 2013.

As noted above, the ‘029 Patent issued with original claims 1-10.  At the initial filing of this reissue application, claims 11-21 were added, and then subsequently, claims 12-21 were then canceled in a supplemental preliminary amendment.  Previously, during this reissue prosecution, claims 1, and 7-11 have been amended, and claims 2-4, and 6 have been canceled, leaving claims 1, 5, and 7-11 pending, with claims 1, 8, 10, and 11 being independent.  A non-final Office action was mailed on April 12, 2022, which indicated that claims 8 and 9 were rejected under 35 U.S.C. 103, and that claims 1, 5, 7, 10, and 11 were allowable over the prior art of record, but also indicated that each of the claims were rejected based on a defective reissue declaration.  Subsequently, the Applicant filed the instant amendment dated July 14, 2022, which cancels claims 8 and 9, and provides an error statement that is in the record that identifies an error being relied on as the basis for reissue.  Thus, with the amendment dated July 14, 2022, claims 1, 5, and 7, 10, and 11 are currently pending, with claims 1, 10, and 11 being independent.



Response to Amendment
Applicant’s amendment dated July 14, 2022 has been entered and made of record.  Here, as noted above, the amendment dated July 14, 2022 cancels claims 8 and 9.  Thus, the previously cited rejection of claims 8 and 9 under 35 U.S.C. 103 are now rendered moot.

Additionally, in the Remarks dated July 14, 2022, the Applicant has provided in the record, an explicit statement of an error being relied upon as the basis for the reissue.  Thus, the instant response dated July 14, 2022 is sufficient to overcome the previously cited rejection of claims 1, 5, 7, 10, and 11 as being based on a defective declaration under 35 U.S.C. 251.  





Allowable Subject Matter
Claims 1, 5, 7, 10, and 11 are allowed.

The following is an Examiner’s statement of reasons for allowance:  
 	Regarding independent claims 1, 10, and 11, in the Examiner’s opinion, it would not have been obvious to one of ordinary skill in the art to have the terminal device, non-transitory computer-readable medium for a terminal device, and a portable terminal, as respectively claimed, include the combination of features that include the limitations:
“receiving print condition related information from a printer via the NFC interface, …the print condition related information including model information indicating a model of the printer; 
registering printer related information in a print intermediation server by using the print condition related information, the printer related information being related to the printer and including actual print condition information indicating the actual print condition, 
wherein the registering of the printer related information is performed by: 
obtaining the actual print condition information from a specific server different from the print intermediation server by using the model information; and 
supplying a registration request including the actual print condition information to the print intermediation server; 
obtaining authentication information from the print intermediation server, 
the authentication information to be registered in the print intermediation server in association with the printer related information, and the authentication information including an access token created by the  print intermediation server; …”

The closest prior art of record, being the refences of Park (U.S. Pat. App. Pub. 2013/0114107), Ito (U.S. Pat. App. Pub. 2012/0314250) and Fein et al. (U.S. Pat. App. Pub. 2013/0215467) each fail to individually teach all the limitations, and there is no clear motivation to combine features from various references to achieve the claimed invention.  The combination of these features, which were added in the amendment dated August 17, 2020, renders independent claims 1, 10 and 11, as patentable over the prior art, of record..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:
	
	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992